 

AMENDMENT AGREEMENT

 

THIS AMENDMENT AGREEMENT (“Agreement”) is made effective as of the 15th day of
December 2014 (the “Effective Date”), by and between HPIL Holding, a Nevada
(USA) corporation (“Seller”), and O.R.C. SRL, a private company organized in
Italy (“Buyer”).  Seller and Buyer are hereinafter collectively referred to as
the “Parties”.

 

The Parties hereby agree as follows:

 

1.          On June 12, 2014, the Parties entered into a Stock Purchase
Agreement (the “SPA”), pursuant to which the Seller agreed to sell and Buyer
agreed to purchase Fifty Thousand (50,000) shares of Convertible Preferred Stock
Series 1 Class P-2 of the Seller (the “Shares”) at the par value of Seven Dollar
($7.00) each for a total purchase price of Three Hundred Fifty Thousand Dollars
($350,000). On June 24, 2014, the Seller issued the Shares to Buyer in exchange
for the purchase price.  As provided in the articles of incorporation of the
Seller, the holders of the Convertible Preferred Stock Series 1 Class P-2 may
convert, at any time, their Preferred Stock in whole or part, into shares of
Common Stock. Each one (1) share of Preferred Stock Series 1 Class P-2 is
convertible into one (1) share of Common Stock. This beneficial conversion
feature (“BCF”) has an intrinsic value at the issuance date of Sixty-Six
Thousand Dollars ($66,000), and the Seller recorded as a preferred dividend to
the preferred stockholder.

 

2.          In recognition of the value of the BCF and to account therefore, the
Parties hereby amend the SPA to adjust the Purchase Price of the Shares from
Three Hundred Fifty Thousand Dollars ($350,000) to Four Hundred Sixteen Thousand
Dollars ($416,000).

 

3.          The Parties hereby agree to close this Agreement no later than
December 18, 2014, by which time Buyer shall have wired to Seller difference in
the Purchase Price of Sixty-Six Thousand Dollars ($66,000).

 

4.      Capitalized terms used but not defined herein have the meanings assigned
to them in the Purchase Agreement.

 

5.      This Agreement shall be interpreted, construed, and governed according
to the substantive laws of the State of Nevada (USA) without regard to
principles of conflicts of law.

 

6.      This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

 

 

 

 

SPACE INTENTIONALLY LEFT IN BLANK

SIGNATURES APPEARS ON THE FOLLOWING PAGE

 

 

 

--------------------------------------------------------------------------------

 

 

THIS AMENDMENT AGREEMENT has been entered into as of the Effective Date.

 

Buyer: 

 

O.R.C. SRL, a private company

organized in Italy.

 

 

 

 

By: /s/ Ignazio Minetta . 

Ignazio Minetta

As: President and CEO

 

Seller:

 

HPIL Holding, a Nevada (USA) corporation.

 

 

 

By: /s/ Nitin Amersey . . 

Nitin Amersey

As: CFO and Corporate Secretary

 

 

 

 